      Case 1:19-cv-11438-PBS Document 92 Filed 05/06/20 Page 1 of 24



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
NUANCE COMMUNICATIONS, INC.,       )
                                   )
                    Plaintiff,     )
                                   )               Civil Action
          v.                       )               No. 19-11438-PBS
                                   )
OMILIA NATURAL LANGUAGE SOLUTIONS, )
LTD.,                              )
                                   )
                    Defendant.     )
___________________________________)


                         MEMORANDUM AND ORDER

                              May 6, 2020

Saris, D.J.

    Plaintiff Nuance Communications, Inc. brings this action

against Defendant Omilia Natural Language Solutions, Ltd.,

alleging infringement of eight patents concerning automated

speech recognition and interactive voice response systems used

in large scale call centers.

    Omilia counter-punched with numerous counterclaims

alleging, among other things, a violation of Section 2 of the

Sherman Act (Count 17); a violation of Section 7 of the Clayton

Act (Count 18); common law unfair competition (Count 19);

tortious interference with contractual relations (Count 20); and




                                    1
          Case 1:19-cv-11438-PBS Document 92 Filed 05/06/20 Page 2 of 24



tortious interference with advantageous business relations

(Count 21)1.

         Now, Nuance moves to dismiss Omilia’s antitrust and state

law counterclaims (Counts 17-21), or in the alternative to stay

those counterclaims pending resolution of the underlying patent

infringement suit. After hearing, the Court ALLOWS the motion to

dismiss Omilia’s claim of common law unfair competition (Count

19) and DENIES the motion with regard to Omilia’s remaining

antitrust and state law counterclaims.

                                 FACTUAL BACKGROUND

         The following facts are drawn from Omilia’s

countercomplaint (Docket No. 44) and must be taken as true at

this stage. See Newman v. Lehman Bros. Holdings Inc., 901 F.3d

19, 25 (1st Cir. 2018).

    I.     Nuance

         Nuance develops and provides Automated Speech Recognition

(“ASR”) technology, which allows a machine to recognize and

respond to human voice commands. Nuance’s ASR software is used

by enterprise-level call centers around the world.

         Nuance was created in 2005 from a merger of ScanSoft and

another entity named Nuance (“Pre-2005 Nuance”). ScanSoft had

already acquired at least three other voice recognition firms


1 Omilia’s answer labeled this claim as Count 20. Docket No. 44
at 68.
                                        2
         Case 1:19-cv-11438-PBS Document 92 Filed 05/06/20 Page 3 of 24



between 2001 and 2005. From 2005 to 2018, the newly formed

Nuance acquired at least 16 additional companies “that developed

and/or commercialized voice recognition-related technology.”

Docket No. 44 ¶ 106. Nuance also acquired over 5,000 voice-

recognition related patents during the 2005-2018 timeframe.

Omilia alleges that, due to these corporate and intellectual

property acquisitions, Nuance has maintained an international

market share of over 70% since 2001.2 Nuance is now the owner of

one of the largest speech-recognition patent portfolios in the

world.

     Omilia alleges that Nuance has a strategy of “acquir[ing]

actual and potential competitors through a calculated scheme of

threatening to assert and/or actually asserting baseless patent

infringement litigation using its massive portfolio of acquired

patents to drive its competitors out of the market and/or coerce

them into being acquired by Nuance.” Id. ¶ 112. Since 2011,

ScanSoft/Nuance has initiated at least seventeen patent lawsuits

against its competitors. At least three of these lawsuits were

initiated shortly after the defendant corporation refused a buy-

out offer by Nuance.




2 Omilia argues that the Court may reasonably infer that, given
Nuance’s 70% international market share, Nuance’s market share
within the United States is at least 70%. See Dkt. No. 80 at 44
(motion hearing transcript).
                                       3
        Case 1:19-cv-11438-PBS Document 92 Filed 05/06/20 Page 4 of 24



    Omilia alleges that this strategy enables Nuance to

“maintain supra-competitive prices for its software . . .

without innovating that software, which it would have been

forced to do” if it was subject to competition. Id. ¶ 114. For

example, Nuance introduced a new major release related to its

speech recognition software once a year between 1994 and 2005,

but since 2005 has issued only three new releases. The

Department of Justice (“DOJ”) Antitrust Division investigated a

Nuance transaction related to the medical transcription sector

in 2008 and “raised concerns” about Nuance’s proposed

acquisition of a voice recognition firm in 2009. Id. ¶ 115.

  II.    Omilia’s Relationship with Nuance

    Omilia is a Cyprus-based company that sells a proprietary

ASR software system for use in large enterprise call centers.

Omilia resold Nuance’s ASR technology from 2007 to 2013, along

with Omilia’s own proprietary natural language understanding

(“NLU”) engine and dialogue manager (“DM”).

    In April 2010, Omilia’s Managing Director Dimitris Vassos

contacted Nuance’s CEO to discuss the possibility of an expanded

partnership. Vassos met with Peter MacKinnon, the General

Manager of Nuance Europe, in January 2011. During that meeting

and in related emails, Vassos provided Nuance with documents

describing Omilia’s proprietary NLU and DM system, known as

DiaManT.

                                      4
      Case 1:19-cv-11438-PBS Document 92 Filed 05/06/20 Page 5 of 24



    In 2012, Nuance introduced an amendment to its reseller

agreement with Omilia. The amendment required Omilia to bundle

Nuance’s professional support services with Omilia’s products

and required Omilia to sell the full stack of Nuance’s products,

so that Omilia could not integrate Omilia’s NLU with Nuance’s

ASR. Omilia alleges that Nuance implemented the same amendments

with other resellers, in order to use its dominant position in

the ASR market to gain monopoly profits in the market for

professional services.

    In October 2013, Nuance asked Omilia to disclose its full

list of customers and projects as part of a “global partner

review.” Id. ¶ 125. Nuance represented that it would maintain

the list in confidence. However, soon after Omilia provided the

list, Nuance contacted an Omilia customer and an Omilia partner

organization, allegedly to interfere with Omilia’s relationships

with those organizations. On October 31, 2013, Nuance served

Omilia with a 90-day notice to terminate the Nuance-Omilia

reseller agreement. After termination of the reseller agreement,

Omilia implemented a proprietary ASR technology.

  III. Procedural Background

    In January 2018, Nuance sent Omilia a letter demanding it

to submit to an audit of all transactions and royalty payments

it received from any customer since the inception of its

Reseller Agreement with Nuance. Omilia refused this demand. In

                                    5
        Case 1:19-cv-11438-PBS Document 92 Filed 05/06/20 Page 6 of 24



September 2018, Nuance sent Omilia a letter asserting that

Omilia’s systems infringe three patents owned by Nuance. Two of

those patents are at issue in Nuance’s infringement lawsuit

here.

    Omilia alleges that before Nuance sent the September 2018

letter, Nuance represented to Omilia’s customers and potential

customers in the U.S. and Canada that it had already brought a

patent infringement lawsuit against Omilia. Omilia claims it

lost commercial opportunities and “hundreds of millions of

dollars of potential revenue” due to those representations. Id.

¶¶ 133-34.

    In March 2019, Omilia responded to Nuance’s letter, stating

that Omilia did not infringe Nuance’s patents. In June 2019,

Nuance filed suit in this Court, alleging that Omilia infringed

eight of its patents. Omilia subsequently filed a motion to

dismiss for lack of personal jurisdiction, which this Court

denied in December 2019.

    Omilia filed an Answer and Counterclaims in November 2019.

Omilia alleged that Nuance engaged in a “monopolistic scheme” in

the ASR Enterprise Software Market in the United States by

acquiring more than fifty companies and “thousands” of patents.

Id. ¶¶ 91, 143-44, 146. Omilia also claimed that Nuance told at

least two actual or potential Omilia customers, Connex and TD

Bank, about Omilia’s alleged patent infringement. Nuance filed

                                      6
      Case 1:19-cv-11438-PBS Document 92 Filed 05/06/20 Page 7 of 24



the present motion to dismiss in January 2020, and Omilia

opposed in February 2020.

    The underlying patent dispute is scheduled to proceed in

phases. Claims related to two of the eight patents will be

considered during Phase 1, for which a trial is currently

scheduled for October 2021.

                             STANDARD OF REVIEW

    A Rule 12(b)(6) motion is used to dismiss complaints that

do not “state a claim upon which relief can be granted.” See

Fed. R. Civ. P. 12(b)(6). To survive a Rule 12(b)(6) motion to

dismiss, the factual allegations in a complaint must “possess

enough heft” to state a claim to relief that is plausible on its

face. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–57 (2007).

In evaluating the motion, the Court must accept the factual

allegations in the plaintiff’s complaint as true, construe

reasonable inferences in his favor, and “determine whether the

factual allegations in the plaintiff’s complaint set forth ‘a

plausible claim upon which relief may be granted.’” Foley v.

Wells Fargo Bank, N.A., 772 F.3d 63, 71 (1st Cir. 2014) (quoting

Woods v. Wells Fargo Bank, N.A., 733 F.3d 349, 353 (1st Cir.

2013)).

    In addition to the complaint, the court may also consider

“documents incorporated by reference into the complaint, matters

of public record, and facts susceptible to judicial notice.”

                                    7
        Case 1:19-cv-11438-PBS Document 92 Filed 05/06/20 Page 8 of 24



Haley v. City of Boston, 657 F. 3d 39, 46 (1st Cir. 2011)

(cleaned up).

                                    DISCUSSION

  I.     Antitrust Claims

       Nuance argues that Omilia’s antitrust claims should be

dismissed because (1) Omilia fails to allege unlawful

monopolization under Section 2 of the Sherman Act; (2) Omilia

fails to plead a plausible market definition for its Sherman Act

and Clayton Act claims; and (3) all but one of the transactions

challenged by Omilia under the Clayton Act are time-barred by

the four-year statute of limitations period, and the single

remaining transaction is insufficient to state a claim.

  A. Section 2 of the Sherman Act (Count 17)

       Nuance argues that Omilia fails to allege unlawful

monopolization under Section 2 of the Sherman Act. That section

imposes liability upon “every person who shall monopolize, or

attempt to monopolize . . . any part of the trade or commerce

among the several States.” 15 U.S.C. § 2. To establish a Section

2 monopolization claim, a plaintiff must show “(1) that the

defendant possesses monopoly power in the relevant market, and

(2) that the defendant has acquired or maintained that power by

improper means.” In re Lantus Direct Purchased Antitrust

Litigation, 950 F.3d 1, 7 (1st Cir. Feb. 13, 2020) (quoting Town

of Concord v. Bos. Edison Co., 915 F.2d 17, 21 (1st Cir. 1990)).

                                      8
      Case 1:19-cv-11438-PBS Document 92 Filed 05/06/20 Page 9 of 24



    Here, neither party contests that Nuance plausibly

possesses monopoly power in the ASR Enterprise Market. The

parties disagree about the proper geographic scope of that

market, as described below in section I.B. The parties also

disagree as to whether Omilia has plausibly alleged that Nuance

has acquired or maintained its monopoly power by improper means.

    Omilia alleges that Nuance has a strategy of “acquir[ing]

actual and potential competitors through a calculated scheme of

threatening to assert and/or actually asserting baseless patent

infringement litigation using its massive portfolio of acquired

patents to drive its competitors out of the market and/or coerce

them into being acquired by Nuance.” Docket No. 44 ¶ 112; see

id. ¶ 118 (quoting New York Times report that Nuance’s CEO had

told a potential competitor, “I have patents that can prevent

you from practicing in this market.”); id. ¶¶ 117, 119

(providing additional example of lawsuit filed after a

competitor refused a buy-out offer). Omilia supports this theory

with examples of Nuance acquiring competitors and patents in the

ASR market, pursuing patent enforcement lawsuits, and

“interfer[ing] with rivals’ relationships with customers.”

Docket No. 72-1 at 3; see also Docket No. 44 ¶¶ 91-92, 125-27,

129, 132-33. Nuance responds that each of the individual

complained-of acts are lawful. See, e.g., Automatic Radio Mfg.

Co. v. Hazeltine Res. Inc., 339 U.S. 827, 834 (1950) (“[M]ere

                                    9
     Case 1:19-cv-11438-PBS Document 92 Filed 05/06/20 Page 10 of 24



accumulation of patents, no matter how many, is not in and of

itself illegal.”).

    In the antitrust context, however, “acts which are in

themselves legal lose that character when they become

constituent elements of an unlawful scheme.” Cont’l Ore Co. v.

Union Carbide & Carbon Corp., 370 U.S. 690, 707 (1962); see also

id. at 699 (“[P]laintiffs should be given the full benefit of

their proof without tightly compartmentalizing the various

factual components and wiping the slate clean after scrutiny of

each.”); LePage’s Inc v. 3M, 324 F.3d 141, 162 (3d Cir. 2003)

(explaining that “courts must look to the monopolist’s conduct

taken as a whole rather than considering each aspect in

isolation”); City of Anaheim v. S. Cal. Edison Co., 955 F.2d

1373, 1376 (9th Cir. 1992) (“[I]t would not be proper to focus

on specific individual acts of an accused monopolist while

refusing to consider their overall combined effect.”)

    Courts examining a monopolist’s otherwise lawful acts must

ask whether the actions “impaired competition in an

unnecessarily restrictive way,” such as by “exclude[ing] rivals

on some basis other than efficiency.” Aspen Skiing Co. v. Aspen

Highlands Skiing Corp., 472 U.S. 585, 605 (1985); see also Barry

Wright Corp. v. ITT Grinell Corp., 724 F.2d 227, 230 (1st Cir.

1983) (asking whether the defendant’s conduct was “reasonable in

light of its business needs” or whether it “unreasonably

                                   10
     Case 1:19-cv-11438-PBS Document 92 Filed 05/06/20 Page 11 of 24



restrict[ed] competition”). A motion to dismiss a Section 2

claim must be denied if there is a plausible allegation that the

defendant acted to artificially restrict competition and inflate

prices in the market. See In re Lantus, 950 F.3d at 7 (reversing

dismissal of antitrust claims).

    Here, Omilia has plausibly alleged that Nuance violated

Section 2 of the Sherman Act by wielding its pool of patents

against competitors to threaten costly, baseless litigation

unless the competitors agree to a buy out or merger, and by

notifying the competitors’ potential customers of the

possibility of litigation, all with an anti-competitive motive.

Cf. Kobe, Inc. v. Dempsey Pump Co., 198 F.2d 416, 423-24 (10th

Cir. 1952) (upholding jury’s finding of violations of Sections 1

and 2 of the Sherman Act where defendant had monopoly on patents

in market and sent plaintiff’s potential customers notices of

patent infringement lawsuits). Omilia has plausibly alleged that

a monopolization scheme by Nuance has resulted in

supracompetitive prices for customers and less frequent

innovation for consumers, and impeded Omilia’s ability to

compete in the ASR Enterprise market.

  1. Noerr-Pennington Doctrine and “Sham” Litigation Exception

    a. Legal Framework

    The Noerr-Pennington doctrine “provides a party immunity

from antitrust liability for . . . enforcing one’s intellectual

                                   11
     Case 1:19-cv-11438-PBS Document 92 Filed 05/06/20 Page 12 of 24



property rights in court.” United Food & Commercial Workers

Unions & Employers Midwest Health Benefits Fund v. Novartis

Pharms. Corp., 902 F.3d 1, 4-5 (1st Cir. 2018); see also Cal.

Motor Transp. Co. v. Trucking Unlimited, 404 U.S. 508, 510

(1972). The immunity is grounded in the First Amendment right to

petition the government. Novartis, 902 F.3d at 4-5.

    “Noerr-Pennington immunity has two exceptions. An antitrust

defendant may not enjoy the immunity in enforcing its patent if

it obtained that patent through a fraud on the Patent Office, or

if its suit to enforce the patent is a ‘sham’ for impermissible

anti-competitive conduct.” Id. at 5 (citations omitted).

    The “sham” litigation exception to Noerr-Pennington

immunity applies if the lawsuit is (1) “objectively baseless in

the sense that no reasonable litigant could realistically expect

success on the merits,” and (2) “conceals ‘an attempt to

interfere directly with the business relationships of a

competitor’ through the ‘use [of] the governmental process – as

opposed to the outcome of that process – as an anticompetitive

weapon.’’” Id. at 13 (citation omitted). An objectively

reasonable patent suit is not a “sham” within the meaning of the

exception to Noerr-Pennington immunity, even if the litigant has

a subjective intent to monopolize. Prof’l Real Estate Investors,

Inc. v. Columbia Pictures Indus., Inc., 508 U.S. 49, 57 (1993)

(“PREI”).

                                   12
     Case 1:19-cv-11438-PBS Document 92 Filed 05/06/20 Page 13 of 24



    b. Parties’ Arguments

    Nuance argues that Omilia’s Section 2 counterclaim must be

dismissed because Nuance enjoys Noerr-Pennington immunity.

Omilia responds that the “sham” litigation exception to Noerr-

Pennington immunity applies because Nuance’s patent infringement

lawsuit is objectively baseless and intended to harm

competition. Omilia also points to Nuance’s past lawsuits

against other competitors as evidence of a “pattern of

anticompetitive conduct.” Docket No. 74 at 8.

    It is premature for the court to determine whether Noerr-

Pennington immunity applies here. Without a claim construction

hearing and discovery, this court has no basis to assess the

merits of the underlying patent suit. Moreover, even if the

litigation is not baseless, Omilia has also alleged non-

litigation conduct by Nuance, such as threats to litigate if a

competitor does not agree to a buy-out, threats to competitors’

customers, and statements to the market via the press regarding

Nuance’s buy-out strategy. The motion to dismiss the Sherman Act

Section 2 claim under the Noerr-Pennington doctrine is

accordingly denied.

  B. Market Definition (Counts 17 and 18)

    Nuance also alleges that Omilia fails to plead a plausible

market definition for its antitrust claims. Antitrust plaintiffs

must allege both a plausible product market and plausible

                                   13
     Case 1:19-cv-11438-PBS Document 92 Filed 05/06/20 Page 14 of 24



geographic market. Coastal Fuels of P.R., Inc. v. Caribbean

Petroleum Corp., 79 F.3d 182, 197 & n.11 (1st Cir. 1996). A

geographic market is “the geographic area in which the defendant

faces competition and to which consumers can practically turn

for alternative sources of the product.” Id. at 196; see also

United States v. Phila. Nat’l Bank, 374 U.S. 321, 259 (1963).

    Neither party contests Omilia’s product market definition

of the “ASR Enterprise software market.” The conflict centers on

the geographic market definition: Omilia alleges that the

geographic market for its Sherman and Clayton Act claims is the

United States. Nuance contends that this allegation, on its own,

is insufficient to survive a motion to dismiss, because the

market for ASR Enterprise Software is global, or at least

includes all English-speaking countries.

    Market definition is a question of fact that generally

cannot be decided on a motion to dismiss. See Morales-Villalobos

v. Garcia-Llorens, 316 F.3d 51, 55 (1st Cir. 2003) (reversing a

motion to dismiss because parties’ dispute as to whether the

relevant geographic market was an individual town, all of Puerto

Rico, or the entire United States could not “be resolved on the

face of the complaint”); see also Coastal Fuels, 79 F.3d at 196

(“[M]arket definition is a question of fact.”).

    Here, Omilia has plausibly alleged that the United States

is the relevant geographic market for its antitrust claims.

                                   14
     Case 1:19-cv-11438-PBS Document 92 Filed 05/06/20 Page 15 of 24



Omilia alleges that Nuance uses its U.S. patents to exclude

competitors within the United States. Omilia also alleges

“massive barriers to entry” to the market due to challenges in

“acquiring the [speech] data required to train an ASR system.”

Docket No. 44 ¶ 145; see also id. ¶ 94 (explaining that “time-

intensive analysis of real-life human speech for a given

language . . . is critical for an ASR engine to function well as

to that language”). Given the location-specific nature of the

technology, Omilia has plausibly alleged that the United States

is “the geographic area in which [Nuance] faces competition, and

to which consumers can practically turn for alternative sources

of the product.” See Coastal Fuels, 79 F.3d at 196. These

allegations are sufficient to survive a motion to dismiss.

  C. Clayton Act (Count 18)

    Nuance argues that Omilia’s claim under Section 7 of the

Clayton Act is time-barred and insufficient to state a claim.

Omilia alleges that in the four years prior to this suit, Nuance

acquired patents related to “speech recognition that’s used in

enterprises in the United States.” Docket No. 80 at 40 (hearing

transcript); Docket No. 51 at 21 & n.4. Moreover, Omilia argues

that its challenges to Nuance’s earlier acquisitions are not

time-barred under the Clayton Act, because those acquisitions

ripened into a prohibited effect and caused Omilia injury within

the four-year limitations period.

                                   15
     Case 1:19-cv-11438-PBS Document 92 Filed 05/06/20 Page 16 of 24



    Section 7 of the Clayton Act prohibits asset acquisitions

whose effect “may be substantially to lessen competition, or to

tend to create a monopoly.” 15 U.S.C. § 18. The statute requires

Section 7 claims to be brought “within four years after the

cause of action accrued.” 15 U.S.C. § 15(b).

    The Supreme Court has articulated two formulations of

Section 7’s “accrual” standard. In a case brought by the United

States, the Court held that a Section 7 claim accrues “any time

when the acquisition threatens to ripen into a prohibited

effect.” United States v. E.I. du Pont de Nemours & Co., 353

U.S. 586, 587 (1957) (permitting Section 7 prosecution to

proceed thirty years after the challenged stock acquisition,

even where no anticompetitive threat existed at the time of the

acquisition). In a case brought by a private plaintiff, the

Court held that a Section 7 claim accrues “when a defendant

commits an act that injures a plaintiff’s business.” Zenith

Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 338

(1971).

    Although these capacious holdings have been criticized,

see, e.g., Paul J. Stancil, Atomism and the Private Merger

Challenge, 78 Temp. L. Rev. 949, 1011 (2005), they are still

applied. See id. (describing the precedents as “still-valid (and

still-cited)”); see also United States v. ITT Cont’l Baking Co.,

420 U.S. 223, 240 (1976) (holding that Section 7’s restriction

                                   16
     Case 1:19-cv-11438-PBS Document 92 Filed 05/06/20 Page 17 of 24



on “acquisitions” includes “both the purchase of rights in

another company and the retention of those rights”); U.S. Gypsum

Co. v. Indiana Gas Co., Inc., 350 F.3d 623, 628 (7th Cir. 2003)

(explaining that “old activity . . . is not immunized, if the

potential for [an antitrust injury] is created or realized more

recently as market conditions change”); Telectronics

Proprietary, Ltd. v. Medtronic, Inc., 687 F. Supp. 832, 844

(S.D.N.Y. 1988) (denying summary judgment because of factual

dispute existed as to whether plaintiff suffered Section 7

injury when defendant acquired certain patents or when defendant

asserted those patents against the plaintiff). Cf. Midwestern

Machinery, Co., Inc. v. Nw. Airlines, Inc., 392 F.3d 265, 276

(8th Cir. 2004) (holding, at summary judgment stage, that

Section 7 claim was barred because plaintiffs had not filed suit

within four years of suffering “a quantifiable injury”); Concord

Boat Corp. v. Brunswick Corp., 207 F.3d 1039, 1051 (8th Cir.

2000) (explaining that the Clayton Act’s statute of limitations

can be tolled “where a plaintiff’s damages are only speculative

during the limitations period”); Phillip E. Areeda & Herbert

Hovenkamp, Antitrust Law: An Analysis of Antitrust Principles

and Their Application § 320b (4th Ed. 2013-2018) (explaining

that antitrust cause of action accrues at time plaintiff is

injured, even if defendant committed the illegal act more than

four years before the injury); id. § 320d (“In some cases the

                                   17
        Case 1:19-cv-11438-PBS Document 92 Filed 05/06/20 Page 18 of 24



injury caused by a merger might not occur until many years after

the transaction was completed.”).

    Here, Omilia alleges that its Section 7 claim accrued

within the statute of limitations because Nuance’s past

acquisitions “ripened into a prohibited effect” and caused

Omilia an injury within that timeframe. Docket No. 74 at 8.

Specifically, Omilia alleges it “discovered the effects of

Nuance’s anticompetitive acquisitions” only when it attempted to

enter the U.S. market in 2015 and 2016. Id. Omilia has plausibly

alleged a Section 7 violation within the four-year statute of

limitations.

  II.     State Law Claims

  A. Unfair Competition (Count 19)

    Omilia alleges that Nuance is liable for the Massachusetts

common law tort of unfair competition. However, “[i]t is settled

in Massachusetts that ‘the gravamen of an unfair competition

claim is the likelihood of consumer confusion as to the source

of the goods or services.’” Open Software Found., Inc. v. U.S.

Fid. & Guar. Co., 307 F.3d 11, 17 (1st Cir. 2002) (quoting

Datacomm Interface, Inc v. Computerworld, Inc., 489 N.E.2d 185,

191 (Mass. 1986)).

    Here, Omilia has failed to allege any customer confusion

regarding the source of an ASR product. Instead, Omilia argues

that Nuance engaged in unfair competition under Massachusetts

                                      18
     Case 1:19-cv-11438-PBS Document 92 Filed 05/06/20 Page 19 of 24



common law by providing Omilia’s customers with incorrect

information regarding the instant patent infringement suit.

Omilia has not cited any case law to support this interpretation

of the unfair competition tort. Omilia’s unfair competition

claim is therefore dismissed for failure to state a claim upon

which relief can be granted. See Pegasystems, Inc. v. Appian

Corp., No. 19-11461, 2019 WL 6560120, at *6 (D. Mass. Dec. 5,

2019) (dismissing unfair competition claim for failure to allege

customer confusion about the source of litigant’s products).

  B. Tortious Interference (Counts 20 and 21)

    Omilia also brings counterclaims against Nuance for

tortious interference with contractual relations (Count 20) and

advantageous business relations (Count 21). Omilia alleges that

Nuance intentionally and with improper means informed Omilia’s

current and prospective customers of the instant patent lawsuit

in order to interfere with Omilia’s contractual and business

relations. Nuance responds that these claims must fail because

Nuance’s conduct was incidental to lawful patent enforcement

protected by Noerr-Pennington immunity.

    Under Massachusetts law, a plaintiff claiming tortious

interference must show “(1) a business relationship or

contemplated contract of economic benefit; (2) the defendant’s

knowledge of such relationship; (3) the defendant’s interference

with the relationship through improper motive or means; and, (4)

                                   19
     Case 1:19-cv-11438-PBS Document 92 Filed 05/06/20 Page 20 of 24



the plaintiff’s loss of advantage as a direct result of the

defendant’s conduct.” Singh v. Blue Cross/Blue Shield of Mass.,

Inc., 308 F.3d 25, 47 (1st Cir. 2002) (citation omitted). Here,

Omilia alleges that Nuance knowingly communicated with Omilia’s

current client Connex and prospective client TD Bank regarding

the instant patent lawsuit. Omilia alleges that as a direct

result of these actions, Omilia “suffered substantial economic

damages.” Docket No. 44 ¶¶ 163, 168. Omilia has plausibly

alleged claims of tortious interference with contractual and

advantageous business relations.

    Some courts have held that communications related to

ongoing patent suits are protected by Noerr-Pennington immunity

in some circumstances. Compare Golan v. Pingel Enter., Inc., 310

F.3d 1360, 1364-65 (Fed. Cir. 2002) (holding that notices sent

to distributors of alleged infringer were protected by Noerr-

Pennington immunity, because they were not sent in bad faith

despite the patent having been expired at the time the letters

were sent) and Storage Tech. Corp. v. Custom Hardware Eng’g &

Consulting Ltd., No. 02-12102, 2006 WL 1766434, at *35 (D. Mass.

June 28, 2006) (dismissing tortious interference claim because

defendant’s communication with plaintiff’s business partner

regarding court’s preliminary injunction decision was an act

“incidental to protected litigation”), with Nuance Commc’ns,

Inc. v. MModal LLC, No. 17-01484, 2018 WL 6804488, at *3 (D.

                                   20
     Case 1:19-cv-11438-PBS Document 92 Filed 05/06/20 Page 21 of 24



Del. Dec. 27, 2018) (explaining that “blog posts and press

releases providing status updated regarding the litigation” did

not enjoy Noerr-Pennington immunity). Here, Omilia argues that

Noerr-Pennington immunity does not protect Nuance from tort

liability because some communications were made before the

patent lawsuit was filed. Omilia has plausibly alleged claims

for tortious interference.

  III. Request to Bifurcate and Stay Discovery

    Nuance argues that if dismissal is not warranted, discovery

on Omilia’s antitrust and state law counterclaims should be

stayed pending resolution of the patent infringement claims.

Federal Rule of Civil Procedure 42(b) permits bifurcation of

claims “[f]or convenience, to avoid prejudice, or to expedite

and economize” issues for trial. “[F]ederal courts possess the

inherent power to stay proceedings for prudential reasons.”

Microfinancial, Inc. v. Premier Holidays Intern., Inc., 385 F.3d

72, 77 (1st Cir. 2004).

    The Federal Circuit has noted that the “standard practice”

is to separate “for trial patent issues and those raised in an

antitrust counterclaim.” In re Innotron Diagnostics, 800 F.2d

1077, 1084 (Fed. Cir. 1986) (emphasis added). This Court has

affirmed that view multiple times. See, e.g., Hewlett-Packard

Co. v. Genrad, Inc., 882 F. Supp. 1141, 1157-58 (D. Mass. 1995)

(“[C]ourts often separate patent issues from antitrust

                                   21
     Case 1:19-cv-11438-PBS Document 92 Filed 05/06/20 Page 22 of 24



counterclaim issues.”); Skinder-Strauss Assocs. v. Mass.

Continuing Legal Educ., Inc., 870 F. Supp. 8, 11 (D. Mass. 1994)

(“[P]roceedings on the counterclaims should be stayed until

after the resolution of the [intellectual property] action. This

procedure will avoid a waste of judicial and party resources on

the question of [the defendant’s] intent in filing the

lawsuit.”). Courts sometimes allow discovery on patent claims

and antitrust counterclaims to proceed in tandem, while

preserving the possibility of bifurcation at trial. See, e.g.,

Wi-LAN Inc. v. LG Elecs., Inc., 382 F. Supp. 3d 1012, 1026 (S.D.

Cal. 2019).

    Nuance points out that if it succeeds in its original

patent suit, its success could demonstrate that the original

suit is not a sham, but rather merits Noerr-Pennington immunity.

See Skinder-Strauss, 870 F. Supp. at 11 (staying defendant’s

antitrust counterclaims because resolution of the underlying

intellectual property dispute would create “a record for

determining whether the challenged litigation is objectively

meritless”); see also PREI, 508 U.S. 49, 60 n.5 (1993) (“A

winning lawsuit is by definition a reasonable effort at

petitioning for redress and therefore not a sham.”); U.S.

Philips Corp. v. Sears Roebuck & Co., 55 F.3d 592, 597 (Fed.

Cir. 1995) (“The charge that Philips’ patent infringement suit



                                   22
     Case 1:19-cv-11438-PBS Document 92 Filed 05/06/20 Page 23 of 24



in Florida was sham can not be deemed to have substance, for

Philips prevailed in Florida on that issue.”).

    Nuance also argues it would be prejudiced by the cost of

discovery regarding twenty years of its acquisition of patents

and competitors. Indeed, the Supreme Court has cautioned that

“proceeding to antitrust discovery can be expensive.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 558 (2007).

    Omilia responds that it would be prejudiced by a delay in

the resolution of its antitrust claims, as continuation of

Nuance’s anticompetitive activities will hinder Omilia’s ability

to enter the U.S. market.

    In order to balance judicial economy and potential

prejudice to the parties, the Court stays discovery regarding

Omilia’s Sherman Act counterclaim at least until after phase 1

of the patent litigation. However, the Court allows limited

discovery regarding Nuance’s pre-litigation conduct and

communications with respect to Omilia and certain competitors

named in the complaint, specifically ART, Voice Signal, Vlingo,

and MModal. See Docket No. 44 ¶ 117-119. The Court also allows

discovery on Omilia’s claims of tortious interference. Finally,

the Court allows discovery related to the anticompetitive effect

of Nuance’s mergers and acquisitions on the current market under

the Clayton Act claim. The parties shall propose a discovery

schedule within 30 days.

                                   23
     Case 1:19-cv-11438-PBS Document 92 Filed 05/06/20 Page 24 of 24



                              CONCLUSION

    The Court ALLOWS the motion to dismiss with regard to

Omilia’s claim of common law unfair competition (Count 19) and

DENIES the motion to dismiss with regard to Omilia’s remaining

antitrust and state law counterclaims. The parties shall submit

a joint proposed discovery schedule within 30 days.




SO ORDERED.

                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge




                                   24
